UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6959



In Re:   HELFRIED E. SARTORI,

                                                           Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-573-AM)


Submitted:   July 25, 2002                   Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Helfried E. Sartori, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Helfried E. Sartori, a Virginia inmate convicted of practicing

medicine without a license, petitions this Court for a writ of

mandamus directing recission of this Court’s order dismissing

Sartori’s appeal from the denial of his 28 U.S.C.A. § 2254 (West

1994 & Supp. 2002) habeas corpus petition.   However, mandamus is a

drastic remedy to be used in extraordinary circumstances, In re

Beard, 811 F.2d 818, 826-27 (4th Cir. 1987), requiring Sartori to

demonstrate he has a clear right to the relief sought, that the

respondent has a clear duty to perform the act requested by

petitioner, and that there is no other adequate remedy available,

see In re First Fed. Sav. & Loan Assn, 860 F.2d 135, 138 (4th Cir.

1988).   Having reviewed Sartori’s petition for mandamus relief, we

find Sartori is not entitled to the relief he seeks.   Accordingly,

although we grant Sartori’s motion to proceed in forma pauperis, we

deny his petition for a writ of mandamus.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2